Title: To Thomas Jefferson from Henry Dearborn, 8 February 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            
                            
                                8 Feb. 1807
                            
                        
                        for the consideration of the Secretary at War.
                        
                     Th:J.
                            
                        
                        
                            [Reply by Dearborn]:
                     Sir
                     
                            Mr. Hill has been considered as a wild adventurer, unfit for any public employment, In his enclosed list of
                            surveys there are very few, not already in possession of this Department which are of any considerable value.
                        
                        
                     H. Dearborn
                            
                            
                        
                    